Title: To Thomas Jefferson from Stevens Thomson Mason, 23 November 1798
From: Mason, Stevens Thomson
To: Jefferson, Thomas


          
            Dear Sir
            Rasberry Plain Novr 23d 1798
          
          Having been some time absent from home your favor of the 11th Ulto did not reach me ‘till last week. I have this day drawn according to your direction on your Correspondent in Richmond.
          By the last post I received from an acquaintance the inclosed letter with a request to forward it to you. why it was not sent directly to you I can not divine.
          I have frequently mentioned your wish to rent out your Land, and many people have expressed a desire, and some an intention of going to see you on the subject. yet none have procured letters from me. a circumstance I can only account for in one way. the great pecuniary distresses of the Farmers from the entire failure of their crops last Harvest. and consequent inability to make sale of their superfluous Stock and effects or to raise the money necessary for their removal.
          I am informed of many Tenants who have been from that circumstance obliged to submit to the most intollerable increase of their Rents. and some of them very notable and industrious Farmers. I think it would not be safe to depend on a supply of Tenants from this quarter the present season, but should any offer I will still send them to you.
          Lyon’s trial has produced a very strong sensation here, and many who have valued themselves on being friends of order and Supporters of Government admit that this is going too far, if to a few such instances of political persecution there should be added just and reasonable overtures of peace on the part of France. I think the whole bubble of imposition and deception will be blown up at once, and tho’ the connection between foreign aggression and domestic tyranny is forced and unnatural. I hope that as the Tories would marry them, they will not be divorced until the peace and liberties of this Country are fully re-established.
          I am Dear Sir with the highest esteem and regard Your Obt Sert
          
            Stes. Thon. Mason
          
        